Case 1:19-cr-00286-AMD Document 30 Filed 12/05/19 Page 1 of 18 PageID #: 255

                                                                                    --
                                                                                  IN CLERK'S OFFICE
                                                                            U.S. DISTRICT COURT E.D.N.Y.

EAG/NS/MCM
F. #2019R00029
                                                                            *    DEC O5 2019         *
                                                                            BROOKLYN OFFICE
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X
UNITED STATES OF AMERICA                              SUPERSEDING
                                                      INDICTMENT
       - against -
                                                      Cr. No. 19-286 (S-2) (AMD)
ROBERT SYLVESTER KELLY,                               (T. 18, U.S.C., §§ 1962(c), 1963,
   also known as "R. Kelly,"                           1963(a), 1963(m), 2421(a), 2422(a), 2
                                                       and 3551 et seq.)
                        Defendant.

---------------------------X
THE GRAND JURY CHARGES:

                                      INTRODUCTION

               At all times relevant to this Superseding Indictment, unless otherwise

indicated:

                                        The Enterprise

               1.     The defendant ROBERT SYLVESTER KELLY, also known as

"R. Kelly," and individuals who served as managers, bodyguards, drivers, personal assistants

and runners for KELLY, as well as members of KELL Y's entourage, comprised an

enterprise (the "Enterprise") within the meaning of 18 U.S.C. § 1961(4), that is, the

Enterprise constituted a group of individuals associated in fact that was engaged in, and the

activities of which affected, interstate and foreign commerce. The Enterprise constituted an

ongoing organization whose members functioned as a continuing unit for a common purpose

of achieving the objectives of the Enterprise.
Case 1:19-cr-00286-AMD Document 30 Filed 12/05/19 Page 2 of 18 PageID #: 256


                                                                                                2


               2.      The purposes of the Enterprise were to promote R. Kelly's music and

 the R. Kelly brand and to recruit women and girls to engage in illegal sexual activity with

 KELLY. By promoting R. Kelly's music and the R. Kelly brand, the members of the

 Enterprise expected to receive financial opportunities and personal benefits, including

 increased power and status within the Enterprise.

               3.      In connection with the Enterprise, KELLY ~d other members of the

 Enterprise traveled throughout the United States and abroad to perform at concert venues, to

 promote the R. Kelly brand and to recruit women and girls to engage in illegal sexual activity

 with KELLY.

               4.      When KELLY attended and performed at concerts and other events,

 KELLY and/or members of the Enterprise on KELLY' s behalf invited women and girls

 backstage and to other events following KELLY' s live performances. These women and

 girls were often offered wristbands that signified that they were authorized to attend an

 event. There, KELLY relied upon members of the Enterprise to ensure that only ~hose

 authorized to attend were allowed at the event and to manage the flow of women and girls

 who were directly interacting with KELLY.

               5.      When KELLY identified a woman or girl who he wished to see again,

 he either gave his contact information to the woman or girl or obtained her contact

 information or relied upon members of the Enterprise to do so. Following these events,

 KELLY communicated with certain of these women and girls by telephone, including

 through the use of traditional telephone calls, text messages, iMessages and FaceTime. As

 part of this communication, KELLY often requested that the women and girls provide him

 with photographs of themselves.
Case 1:19-cr-00286-AMD Document 30 Filed 12/05/19 Page 3 of 18 PageID #: 257


                                                                                              3

               6.     KELLY and other members of the Enterprise also arranged for the

 women and girls to travel to see KELLY on occasion, including at concerts throughout the

 United States and related events. To facilitate their travel, KELLY directed the women and

 girls to contact a member of the Enterprise, who then arranged travel for the women and

 girls. When the women and girls arrived at the lodging, which was typically selected by a

 member of the Enterprise, a member of the Enterprise usually provided them with

 instructions. In addition, members of the Enterprise took steps to ensure that the women and

 girls did not interact with other women and girls whom KELLY planned to see. Members

 of the Enterprise then arranged for the women and girls to attend his concerts and positioned

 them such that KELLY could see them during his concerts.

               7.     KELLY promulgated numerous rules that many of his sexual pfil°t!lers

 were required to follow, including the following:

                      (a)    The women and girls were not permitted to leave their room

 without receiving permission from KELLY, including to eat or go to the bathroom;

                      (b)     The women and girls were required to wear baggy clothing

 when they were not accompanying KELLY to an event or unless otherwise instructed by

 KELLY;

                      (c)     The women and girls were not permitted to look at other men

 and instead were told to keep their heads down; and

                      (d)     The women and girls were required to call KELLY "Daddy."

               8.     The Enterprise operated within the Eastern District of New York and

 elsewhere, including overseas.
Case 1:19-cr-00286-AMD Document 30 Filed 12/05/19 Page 4 of 18 PageID #: 258


                                                                                                4


                              Methods and Means of the Entemrise

                9.     Among the means and methods by which KELLY and his associates

 participated in the conduct of the affairs of the Enterprise were the following:

                       (a)     Committing, attempting and aiding and abetting the commission

 of crimes, conspiring to commit crimes, including but not limited to engaging in sexual

 activity with girls under 18 years old, engaging in and facilitating sexual activity without

 disclosing a sexually transmitted disease KELLY had contracted, producing child

 pornography, bribery and extortion;

                       (b)     Demanding absolute commitment to KELLY and not tolerating

 dissent;

                       (c)     Obtaining sensitive information about members and associates

 of the Enterprise to maintain control over them;

                       (d)     Recruiting and grooming sexual partners for KELLY; and

                       (e)     Isolating women and girls from friends and family and making

 them dependent on KELLY for their financial wellbeing.

                                          The Defendant

                10.    The defendant ROBERT SYLVESTER KELLY was the leader of the

 Enterprise.

                                          COUNT ONE
                                          (Racketeering)

                11.    The allegations contained in paragraphs one through 10 are realleged

 and incorporated as if fully set forth in this paragraph.
Case 1:19-cr-00286-AMD Document 30 Filed 12/05/19 Page 5 of 18 PageID #: 259


                                                                                                    5


                12.     In or about and between January 1994 and the present, both dates being

 approximate and inclusive, within the Eastern District ofNew York and elsewhere, the

 defendant ROBERT SYLVESTER KELLY, also known as "R. Kelly," together with others,

 being a person employed by and associated with the Enterprise, an enterprise that engaged in,

 and the activities of which affected, interstate and foreign commerce, did knowingly and

 intentionally conduct and participate, directly and indirectly, in the conduct of the affairs of

 the Enterprise through a pattern ofracketeering activity, as defined in Title 18, United States

 Code, Sections 1961(1) and 1961(5), consisting of the racketeering acts set forth below.

                                      Racketeering Act One
                                           (Bribery)

                13.     On or about August 30, 1994, within the Northern District of Illinois,

 the defendant ROBERT SYLVESTER KELLY, together with others, did knowingly and

 intentionally cause another individual to promise and tender to a public officer and public

 employee property, to wit: Unites States currency, that such public officer and public

 employee was not authorized by law to accept, with the intent to influence the performance

 of an act related to the employment and function of a public officer and public employee, to

 wit: the creation of a fraudulent identification document for Jane Doe #1, an individual

 whose identity is known to the Grand Jury, in violation of Illinois Criminal Code Sections

 5/33-l(a) and 5/5-1.

                                     Racketeering Act Two
                          (Sexual Exploitation of a Child - Jane Doe #2)

                14.     In or about and between May 1999 and October 15, 1999, both dates

 being approximate and inclusive, within the Northern District of Illinois, the defendant

 ROBERT SYLVESTER KELLY, together with others, did knowingly and intentionally
Case 1:19-cr-00286-AMD Document 30 Filed 12/05/19 Page 6 of 18 PageID #: 260


                                                                                                6


 employ, use, persuade, induce, entice and coerce a minor, to wit: Jane Doe #2, an individual

 whose identity is known to the Grand Jury, to engage in sexually explicit conduct for the

 purpose of producing one or more visual depictions of such conduct, which visual depictions

 were produced using materials that had been mailed, shipped and transported in interstate

 and foreign commerce, in violation of Title 18, United States Code, Sections 2251(a) and

 2251(e).

                                     Racketeering Act Three
                                   (Kidnapping-Jane Doe #3)

                15.    In or about and between 2003 and 2004, both dates being approximate

 and inclusive, within the Northern District of Illinois and elsewhere, the defendant ROBERT

 SYLVESTER KELLY, together with others, did knowingly and intentionally secretly

 confine an individual, to wit: Jane Doe #3, an individual whose identity is known to the

 Grand Jury, against her will, and induce Jane Doe #3 by deceit and enticement to go from

 one place to another with intent secretly to confine her against her will, in violation of

 Illinois Criminal Code Sections 5/10-1 and 5/5-1.

                                   Racketeering Act Four
                              (Mann Act Violation-Jane Doe #3)

                16.    The defendant ROBERT SYLVESTER KELLY committed the

 following acts, either one of which alone constitutes Racketeering Act Four:

        A.      Transportation

                17.    In or about and between 2003 and 2004, both dates being approximate

 and inclusive, within the Northern District of Illinois and elsewhere, the defendant ROBERT

 SYLVESTER KELLY, together with others, did knowi~gly and intentionally transport an

 individual, to wit: Jane Doe #3, in interstate commerce, with intent that such individual
Case 1:19-cr-00286-AMD Document 30 Filed 12/05/19 Page 7 of 18 PageID #: 261


                                                                                                7


 engage in sexual activity for which a person can be charged with a criminal offense, to wit:

 violations of Illinois Criminal Code Sections 5/12-16(a)(6) (effective 2002) (aggravated

 criminal sexual abuse), 5/12-16(a)(7) (effective 2002) (aggravated criminal sexual abuse)

 and 5/12-15(a)(2) (effective 2000) (criminal sexual abuse), in violation of Title 18, United

 States Code, Sections 242l(a) and 2.

        B.     Coercion and Enticement

               18.     In or about and between 2003 and 2004, both dates being approximate

 and inclusive, within the Northern District of Illinois and elsewhere, the defendant ROBERT

 SYLVESTER KELLY, together with others, did knowingly and intentionally persuade,

 induce, entice and coerce an individual, to wit: Jane Doe #3, to travel in interstate commerce,

 to engage in sexual activity for which a person can be charged with a criminal offense, to

 wit: violations of Illinois Criminal Code Sections 5/12-16(a)(6) (effective 2002) (aggravated

 criminal sexual abuse), 5/12-16(a)(7) (effective 2002) (aggravated criminal sexual abuse)

 and 5/12-15(a)(2) (effective 2000) (criminal sexual abuse), in violation of Title 18, United

 States Code, Sections 2422(a) and 2.

                                     Racketeering Act Five
                                   (Mann Act - Jane Doe #4)

                19.    In or about and between May ioo9 and January 20.10, both dates being

 approximate and inclusive, within the Northern District of Illinois and elsewhere, the

 defendant ROBERT SYLVESTER KELLY, together with others, did knowingly and

 intentionally persu~de, induce, entice and coerce an individual who had not attained the age

 of 18 years, to wit: Jane Doe #4, an individual whose identity is known to the Grand Jury, to

 engage in sexual activity for which a person can be charged with a criminal offense, to wit:
Case 1:19-cr-00286-AMD Document 30 Filed 12/05/19 Page 8 of 18 PageID #: 262


                                                                                                   8

 violations of Illinois Criminal Code Section 5/12-16(d) (effective 2002) (aggravated criminal

 sexual abuse), using one or more facilities and means of interstate commerce, in violation of

 Title 18, United States Code, Sections 2422(b) and 2.

                                      Racketeering Act Six
                                  (Forced Labor - Jane Doe #4)

                20.     In or about and between May 2009 and January 2010, both dates being

 approximate and inclusive, within the Northern District of Illinois and elsewhere, the

 defendant ROBERT SYLVESTER KELLY, together with others, did knowingly and

 intentionally obtain the labor and services of a person, to wit: Jane Doe #4, by means of

 force, threats of force, physical restraint and threats of physical restraint to that person or

 another person; by means of serious harm and threats of serious harm to that person or

 another person; and by means of a scheme, plan and pattern intended to cause such person to

 believe that, if that person did not perform such labor and services, such person would suffer

 serious harm and physical restraint, and a combination of such means, in violation of Title

 18, United States Code, Sections 1589(a) and 2.

                                    Racketeering Act Seven
                          (Sexual Exploitation of a Child - Jane Doe #4)

                21.     In or about and between May 2009 and January 2010, both dates being

 approximate and inclusive, within the Northern District of Illinois and elsewhere, the

 defendant ROBERT SYLVESTER KELLY, together with others, did knowingly and

 intentionally employ, use, persuade, induce, entice and coerce a minor, to wit: Jane Doe #4,

 to engage in sexually explicit conduct for the purpose of producing one or more visual

 depictions of such conduct, which visual depictions were produced using materials that had
Case 1:19-cr-00286-AMD Document 30 Filed 12/05/19 Page 9 of 18 PageID #: 263


                                                                                                 9


 been mailed, shipped and transported in and affecting interstate and foreign commerce, in

 violation of Title 18, United States Code, Sections 2251(a), 225l(e) and 2.

                                    Racketeering Act Eight
                                   (Mann Act - Jane Doe #5)

               22.     The defendant ROBERT SYLVESTER KELLY committed the

 following acts, any one of which alone constitutes Racketeering Act Eight:

        A.     Transportation

               23.     In or about July 2015, within the District of Connecticut and elsewhere,

 the defendant ROBERT SYLVESTER KELLY,. together with others, did knowingly and

 intentionally transport an individual, to wit: Jane Doe #5, an individual whose identity is

 known to the Grand Jury, in interstate commerce, with intent that such individual engage in

 sexual activity for which a person can be charged with a criminal offense, to wit: violations

 of Connecticut General Statutes Sections 53a-7l(a)(4) (sexual assault in the second degree)

 and 53a-7l(a)(l0) (sexual assault in the second degree), in violation of Title 18, United

 States Code, Sections 2421(a) and 2.

        B.     Coercion and Enticement

               24.     In or about July 2015, within the District of Connecticut and elsewhere,

 the defendant ROBERT SYLVESTER KELLY, together with others, did knowingly and

 intentionally persuade, induce, entice and coerce an individual, to wit: Jane Doe #5, to travel

 in interstate commerce, to engage in sexual activity for which a person can be charged with a

 criminal offense, to wit: violations of Connecticut General Statutes Sections 53a-71(a)(4)

 (sexual assault in the second degree) and 53a-7l(a)(l0) (sexual assault in the second degree),

 in violation of Title 18, United States Code, Sections 2422(a) and 2.
Case 1:19-cr-00286-AMD Document 30 Filed 12/05/19 Page 10 of 18 PageID #: 264




        C.     Coercion of Minor

               25.     In or about July 2015, within the District of Connecticut, the defendant

 ROBERT SYLVESTER KELLY, together with others, did knowingly and intentionally

 persuade, induce, entice and coerce an individual who had not attained the age of 18 years, to

 wit: Jane Doe #5, to engage in sexual activity for which a person can be charged with a

 criminal offense, to wit: violations of Connecticut General Statutes Sections 53a-7l(a)(4)

 (sexual assault in the second degree) and 53a-7l(a)(l0) (sexual assault in the second degree),

 using one or more facilities. and means of interstate commerce, in violation of Title 18,

 United States Code, Sections 2422(b) and 2.

        D.     Transportation of Minors

                26.    In or about July 2015, within the District of Connecticut and elsewhere,

 the defendant ROBERT SYLVESTER KELLY, together with others, did knowingly and

 intentionally transport an individual who had not attained the age of 18 years, to wit: Jane

 Doe #5, in interstate commerce with intent that the individual engage in sexual activity for

 which a person can be charged with a criminal offense, to wit: violations of Connecticut

 General Statutes Sections 53a-7l(a)(4) (sexual assault in the second degree) and 53a-

 7l(a)(IO) (sexual assault in the second degree), in violation of Title 18, United States Code,

  Sections 2423(a) and 2.

                                    Racketeering Act Nine
                                   (Mann Act - Jane Doe #5)

                27.    The ·defendant ROBERT SYLVESTER KELLY committed the

 following acts, any one of which alone constitutes Racketeering Act Nine:
Case 1:19-cr-00286-AMD Document 30 Filed 12/05/19 Page 11 of 18 PageID #: 265


                                                                                                11

        A.     Transportation

               28.     In or about October 2015, within the Northern District of California

 and elsewhere, the defendant ROBERT SYLVESTER KELLY, together with others, did

 knowingly and intentionally transport an individual, to wit: Jane Doe #5, in interstate

 commerce, with intent that such individual engage in sexual activity for which a person can

 be charged with a criminal offense, to wit: violations of California Penal Law Section

 261.5(a) (rape, abduction, carnal abuse of a child and seduction), in violation of Title 18,

 United States Code, Sections 242l(a) and 2.

        B.      Coercion and Enticement

               29.     In or about October 2015, within the Northern District of California

 and elsewhere, the defendant ROBERT SYLVESTER KELLY, together with others, did

 knowingly and intentionally persuade, induce, entice and coerce an individual, to wit: Jane

 Doe #5, to travel in interstate commerce, to engage in sexual activity for which a person can

 be charged with a criminal offense, to wit: violations of California Penal Law Section

 261.5(a) (rape, abduction, carnal abuse of a child and seduction), in violation of Title 18,

 United States Code, Sections 2422(a) and 2.

        C.      Coercion of Minor

                30.    In or about October 2015, within the Northern District of California,

 the defendant ROBERT SYLVESTER KELLY, together with others, did knowingly and

 intentionally persuade, induce, entice and coerce an individual who had not attained the age

 of 18 years, to wit: Jane Doe #5, to engage in sexual activity for which a person can be

 charged with a criminal offense, to wit: violations of California Penal Law Section261.5(a)

 (rape, abduction, carnal abuse of a child and seduction), using one or more facilities and
Case 1:19-cr-00286-AMD Document 30 Filed 12/05/19 Page 12 of 18 PageID #: 266


                                                                                                12

 means of interstate commerce, in violation of Title 18, United States Code, Sections 2422(b)

 and 2.

          D.    Transportation of Minors

                31.    In or about October 2015, within the Northern District of California

 and elsewhere, the defendant ROBERT SYLVESTER KELLY, together with others, did

 knowingly and intentionally transport an individual who had not attained the age of 18 years,

 to wit: Jane Doe #5, in interstate commerce, with intent that such individual engage in sexual

 activity for which a person can be charged with a criminal offense, to wit: violations of

 California Penal Law Section 261.5(a) (rape, abduction, carnal abuse of a child and

 seduction), in violation-of Title 18, United States Code, Sections 2423(a) and 2.

                                     Racketeering Act Ten
                                   (Mann Act - Jane Doe #6)

                32.    The defendant ROBERT SYLVESTER KELLY committed the

 following acts, either one of which alone constitutes Racketeering Act _Ten:

          A.    Transportation

                33.    On or about May 18, 2017, within the Eastern District ofNew York

 and elsewhere, the defendant ROBERT SYLVESTER KELLY, together with others, did

 knowingly and intentionally transport an individual, to wit: Jane Doe #6, an individual whose

 identity is known to the Grand Jury, in interstate commerce, with intent that such individual

 engage in sexual activity for which a person can be charged with a criminal offense, to wit:

  violations of New York Penal Law Section 120.20 (reckless endangerment) and New York

  Public Health Law Section 2307 (exposure of infectious venereal disease), in violation of

  Title 18, United States Code, Sections 2421(a) and 2.
Case 1:19-cr-00286-AMD Document 30 Filed 12/05/19 Page 13 of 18 PageID #: 267


                                                                                                  13

          B.    Coercion and Enticement

                34.    On or about May 18, 2017, within the Eastern District ofNew York

 and elsewhere, the defendant ROBERT SYLVESTER KELLY, together with others, did

 knowingly and intentionally persuade, induce, entice and coerce an individual, to wit: Jane

 Doe #6, to travel in interstate commerce, to engage in sexual activity for which a person can

 be charged with a criminal offense, to wit: violations of New York Penal Law Section 120.20

 (reckless endangerment) and New York Public Health Law Section 2307 (exposure of

 infectious venereal disease), in violation of Title 18, United States Code, Sections 2422(a)

 and 2.

                                    Racketeering Act Eleven
                                  (Forced Labor - Jane Doe #6)

                35.    On or about January 13, 2018, within the Central District of California

 and elsewhere, the defendant ROBERT SYLVESTER KELLY, together with others, did

 knowingly and intentionally obtain the labor and services of a person, to wit: Jane Doe #6, by

 means of force, threats of force, physical restraint and threats of physical restraint to that

 person or another person; by means of serious harm and threats of serious harm to that

 person or another person; and by means of a scheme, plan and pattern intended to cause such

 person to believe that, if that person did not perform such labor and services, such person

 would suffer serious harm and physical restraint, and a combination of such means, in

 violation of Title 18, United States Code, Sections 1589(a) and 2.

                                     Racketeering Act Twelve
                                    (Mann Act - Jane Doe #6)

                36.     The defendant ROBERT SYLVESTER KELLY committed the

  following acts, either one of which alone constitutes Racketeering Act Twelve:
Case 1:19-cr-00286-AMD Document 30 Filed 12/05/19 Page 14 of 18 PageID #: 268


                                                                                                14

          A.   Transportation

               37.     On or about February 2, 2018, within the Eastern District of New York

 and elsewhere, the defendant ROBERT SYLVESTER KELLY, together with others, did

 knowingly and intentionally transport an individual, to wit: Jane Doe #6, in interstate

 commerce, with intent that such individual engage in sexual activity for which a person can

 be charged with a criminal offense, to wit: violations of New York Penal Law Section 120.20

 (reckless endangerment) and New York Public Health Law Section 2307 (exposure of

 infectious venereal disease), in violation of Title 18, United States Code, Sections 2421(a)

 and 2.

          B.   Coercion and Enticement

               38.     On or about February 2, 2018, within the Eastern District ofNew York

 and elsewhere, the defendant ROBERT SYLVESTER KELLY, together with others, did

 knowingly and intentionally persuade, induce, entice and coerce_ an individual, to wit: Jane

 Doe #6, to travel in interstate commerce, to engage in sexual activity for which a person can

 be charged with a criminal offense, to wit: violations ofNew York Penal Law Section 120.20

 (reckless endangerment) and New York Public Health Law Section 2307 (exposure of

 infectious venereal disease), in violation of Title 18, United States Code, Sections 2422(a)

 and 2.

                (Title 18, United States Code, Sections 1962(c), 1963 and 3551 et seq.)

                                      COUNT TWO
                           (Mann Act Transportation-Jane Doe #6)

                39.    On or about May 18, 2017, within the Eastern District of New York

 and elsewhere, the defendant ROBERT SYLVESTER KELLY, also known as "R. Kelly,"
Case 1:19-cr-00286-AMD Document 30 Filed 12/05/19 Page 15 of 18 PageID #: 269


                                                                                               15

 together with others, did knowingly and intentionally transport an individual, to wit: Jane

 Doe #6, in interstate commerce, with intent that such individual engage in sexual activity for

 which a person can be charged with a criminal offense, to wit: violations ofNew York Penal

 Law Section 120.20 (reckless endangerment) and New York Public Health Law Section

 2307 (exposure of infectious venereal disease).

               (Title 18, United States Code, Sections 242l(a), 2 and 3551 et seq.)

                                     COUNT THREE
                      (Mann Act Coercion and Enticement - Jane Doe #6)

               40.     On or about May 18, 2017, within the Eastern District of New York

 and elsewhere, the defendant ROBERT SYLVESTER KELLY, also known as "R. Kelly,"

 together with others, did knowingly and intentionally persuade, induce, entice and coerce an

 individual, to wit: Jane Doe #6, to travel in interstate commerce, to engage in sexual activity

 for which a person can be charged with a criminal offense, to wit: violations of New York

 Penal Law Section 120.20 (reckless endangerment) and New York Public Health Law

 Section 2307 (exposure of infectious venereal disease).

               (Title 18, United States Code, Sections 2422(a), 2 and 3551 et seq.)

                                      COUNTFOUR
                           (Mann Act Transportation - Jane Doe #6)

               41.     On or about February 2, 2018, within the Eastern District of New York

 and elsewhere, the defendant ROBERT SYLVESTER KELLY, also known as "R. Kelly,"

 together with others, did knowingly and intentionally transport an individual, to wit: Jane

 Doe #6, in interstate commerce, with intent that such individual engage in sexual activity for

 which a person can be charged with a criminal offense, to wit: violations ofNew York Penal
Case 1:19-cr-00286-AMD Document 30 Filed 12/05/19 Page 16 of 18 PageID #: 270


                                                                                               16


 Law Section 120.20 (reckless endangerment) and New York Public Health Law Section

 2307 (exposure of infectious venereal disease).

               {Title 18, United States Code, Sections 2421(a), 2 and 3551 et seq.)

                                       COUNT FIVE
                      (Mann Act Coercion and Enticement - Jane Doe #6)

               42.     On or about February 2, 2018, within the Eastern District of New York

 and e,sewhere, the defendant ROBERT SYLVESTER KELLY, also known as "R. Kelly,"

 together with others, did knowingly and intentionally persuade, induce, entice and coerce an

 individual, to wit: Jane Doe #6, to travel in interstate commerce, to engage in sexual activity

 for which a person can be charged with a criminal offense, to wit: violations of New York

 Penal Law Section 120.20 (reckless endangerment) and New York Public Health Law

 Section 2307 (exposure of infectious venereal disease).

               (Title 18, United States Code, Sections 2422(a), 2 and 3551 et seq.)

              CRIMINAL FORFEITURE ALLEGATION AS TO COUNT ONE

               43.     The United States hereby gives notice to the defendant that, upon his

 conviction of the offense charged in Count One, the government will seek forfeiture in

 accordance with Title 18, United States Code, Section 1963(a), which requires any person

 convicted of such offense to forfeit: (a) any interest the person acquired or maintained in

 violation of Title 18, United States Code, Section 1962; (b) any interest in, security of, claim

 against or property or contractual right of any kind affording a source of influence over any

 enterprise which the person has establislied, operated, controlled, conducted or participated

 in the conduct of, in violation of Title 18, United States Code, Section 1962; and (c) any

 property constituting, or derived from, any proceeds which the person obtained, directly or
Case 1:19-cr-00286-AMD Document 30 Filed 12/05/19 Page 17 of 18 PageID #: 271


                                                                                                17

 indirectly, from racketeering activity in violation of Title 18, United States Code, Section

 1962.

                44.    If any of the above-described forfeitable property, as a result of any act

 or omission of the defendant:

                       (a)     cannot be located upon the exercise of due diligence;

                       (b)     has been transferred or sold to, or deposited with, a third party;

                       (c)     has been placed beyond the jurisdiction of the court;

                       (d)     has been substantially diminished in value; or

                       (e)     has been commingled with other property which cannot be

 divided without difficulty;

 it is the intent of the United States, pursuant to Title 18, United States Code, Section

 1963(m), to seek forfeiture of any other property of the defendant up to the value of the

 forfeitable property described in this forfeiture allegation.

                (Title 18, United States Code, Sections 1963(a) and 1963(m))




                                                                   A TRUE BILL




 RICHARDP.DONOGHUE
 UNITED STATES ATTORNEY
 EASTERN DISTRICT OF NEW YORK


      8
      AC
      euRSUANTTO 28 C,F.R. 0 -136
                  Case 1:19-cr-00286-AMD Document 30 Filed 12/05/19 Page 18 of 18 PageID #: 272


F.#: 2019R00029
FORM DBD-34                No.
JUN. 85


                                 UNITED STATES DISTRICT COURT
                                            EASTERN District of NEW YORK

                                                   CRIMINAL DIVISION

                                      THE UNITED STATES OF AMERICA
                                                                 vs.

                                               ROBERT SYLVESTER KELLY,
                                                                                        Defendant.


                                       SUPERSEDING INDICTMENT
                           (T. 18, U.S.C., §§ 1962(c), 1963, 1963(a), 1963(m), 2421(a), 2422(a), 2
                                                       and 3551 et seq.)


                           - - A true bill.------------· - - ·          t.~~              Foreperson


                           Filed in open court this _________________ day,

                           of ____________ A.D. 20 ____ _


                                                                                               Clerk


                           Bail,$ __________ _

                                   Elizabeth Geddes, Assistant U.S. Attorney (718) 254-6430
